Opinion by
Richardson, J.
At the hearing, the official papers were received in evidence, including the collector’s memorandum, wherein he admitted that he had not used the value as found by the appraiser in liquidating the involved entry. In view of the requirements of section 503 (a) (b), Tariff Act of 1930 (19 U. S. C. § 1503 (a) (b)) and following Eurasia Import Co., Inc. v. United States (31 C. C. P. A. 144, C. A. D. 265) and Whittaker, Clark & Daniels, Inc. v. United States (34 C. C. P. A. 164, C. A. D. 360), the collector was directed to reliquidate the entry upon the basis of the final appraised value, which, in this ease, was the same as the entered value, and refund the increased duties erroneously assessed and collected.